UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1. Schedule of Investments AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 88.2% Communications - 3.9% America Movil SAB de CV, ADR $ Cisco Systems, Inc. eBay, Inc. (a) Telefonica SA, ADR Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B Consumer Discretionary - 8.4% Apollo Education Group, Inc., Class A (a) Coach, Inc. Comcast Corp., Class A CST Brands, Inc. CVS Health Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) General Motors Co. H&R Block, Inc. Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Vitamin Shoppe, Inc. (a) Wal-Mart Stores, Inc. Weight Watchers International, Inc. (a) Yum! Brands, Inc. Consumer Staples - 23.5% Alliance One International, Inc. (a) Altria Group, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG, ADR ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Kelly Services, Inc., Class A Molson Coors Brewing Co., Class B Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Tesco PLC, ADR The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 3.4% BP PLC, ADR Chevron Corp. ConocoPhillips Phillips 66 Royal Dutch Shell PLC, ADR Valero Energy Corp. Financials - 18.0% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. Central Pacific Financial Corp. Citigroup, Inc. Colliers International Group, Inc. Credit Suisse Group AG, ADR FirstService Corp. Franklin Resources, Inc. Legg Mason, Inc. Marsh & McLennan Cos., Inc. MasterCard, Inc., Class A PayPal Holdings, Inc. (a) The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 19.4% Abbott Laboratories Alkermes PLC (a) Anthem, Inc. Baxalta, Inc. Baxter International, Inc. Becton Dickinson and Co. Community Health Systems, Inc. (a) Express Scripts Holding Co. (a) GlaxoSmithKline PLC, ADR Johnson & Johnson Laboratory Corp. of America Holdings (a) Medtronic PLC Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. Zimmer Biomet Holdings, Inc. Industrials - 3.1% AGCO Corp. Corning, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 4.6% Altera Corp. Intel Corp. Microsoft Corp. Oracle Corp. Materials - 3.3% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Precision Castparts Corp. The Dow Chemical Co. 2,007,640 Telecommunications - 0.6% AT&T, Inc. 1,290,038 Verizon Communications, Inc. 319,146 Total Common Stock (Cost $159,869,432) Total Investments - 88.2% (Cost $159,869,432)* $ Other Assets & Liabilities, Net – 11.8% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 100.0% Consumer Discretionary - 16.2% CarMax, Inc. (a) $ Chipotle Mexican Grill, Inc. (a) IMAX Corp. (a) LKQ Corp. (a) Signet Jewelers, Ltd. Financials - 26.3% American Tower Corp. REIT Discover Financial Services Markel Corp. (a) McGraw-Hill Financial, Inc. Moody's Corp. PRA Group, Inc. (a) SEI Investments Co. Verisk Analytics, Inc., Class A (a) Health Care - 7.9% Biogen, Inc. (a) Celgene Corp. (a) ExamWorks Group, Inc. (a) Intuitive Surgical, Inc. (a) Industrials - 18.9% Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Roper Technologies, Inc. Stericycle, Inc. (a) TransDigm Group, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 26.7% ANSYS, Inc. (a) Blackbaud, Inc. CoStar Group, Inc. (a) Envestnet, Inc. (a) Google, Inc., Class C (a) MasterCard, Inc., Class A QUALCOMM, Inc. Red Hat, Inc. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Visa, Inc., Class A Materials - 4.0% Ecolab, Inc. Total Common Stock (Cost $109,681,568) Total Investments - 100.0% (Cost $109,681,568)* $ Other Assets & Liabilities, Net – 0.0% ) Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT MIDCAP GROWTH FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 98.9% Consumer Discretionary - 16.4% CarMax, Inc. (a) $ IMAX Corp. (a) LKQ Corp. (a) Signet Jewelers, Ltd. Energy - 1.7% Range Resources Corp. Financials - 23.7% Financial Engines, Inc. Markel Corp. (a) Moody's Corp. PRA Group, Inc. (a) SEI Investments Co. Verisk Analytics, Inc., Class A (a) Health Care - 9.1% AAC Holdings, Inc. (a) Bio-Techne Corp. ExamWorks Group, Inc. (a) Intuitive Surgical, Inc. (a) Industrials - 22.7% Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Roper Industries, Inc. Stericycle, Inc. (a) TransDigm Group, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 22.4% ANSYS, Inc. (a) Blackbaud, Inc. CoStar Group, Inc. (a) Envestnet, Inc. (a) Red Hat, Inc. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Materials - 2.9% Ecolab, Inc. Total Common Stock (Cost $17,816,276) Total Investments - 98.9% (Cost $17,816,276)* $ Other Assets & Liabilities, Net – 1.1% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 99.3% Consumer Discretionary - 20.1% Carter's, Inc. $ Chuy's Holdings, Inc. (a) Good Times Restaurants, Inc. (a) IMAX Corp. (a) Lithia Motors, Inc., Class A MCBC Holdings, Inc. (a) Monro Muffler Brake, Inc. Performance Sports Group, Ltd. (a) Sotheby's Zoe's Kitchen, Inc. (a) Consumer Staples - 3.9% Calavo Growers, Inc. Inventure Foods, Inc. (a) Energy - 0.4% Oil States International, Inc. (a) Financials - 12.4% Financial Engines, Inc. Glacier Bancorp, Inc. OneBeacon Insurance Group, Ltd., Class A PRA Group, Inc. (a) ProAssurance Corp. The Navigators Group, Inc. (a) Waddell & Reed Financial, Inc., Class A WSFS Financial Corp. Health Care - 17.8% AAC Holdings, Inc. (a) Atrion Corp. Cepheid (a) DexCom, Inc. (a) Exact Sciences Corp. (a) ExamWorks Group, Inc. (a) HealthStream, Inc. (a) National HealthCare Corp. Novadaq Technologies, Inc. (a) Teladoc, Inc. (a) Industrials - 19.4% Beacon Roofing Supply, Inc. (a) Douglas Dynamics, Inc. Exponent, Inc. Healthcare Services Group, Inc. MSC Industrial Direct Co., Inc. Rexnord Corp. (a) Rush Enterprises, Inc., Class A (a) The Middleby Corp. (a) WageWorks, Inc. (a) Information Technology - 25.3% 3D Systems Corp. (a) Amber Road, Inc. (a) Blackbaud, Inc. Computer Modelling Group, Ltd. CoStar Group, Inc. (a) Cvent, Inc. (a) Ellie Mae, Inc. (a) Envestnet, Inc. (a) Fleetmatics Group PLC (a) Guidewire Software, Inc. (a) Littelfuse, Inc. Monotype Imaging Holdings, Inc. NVE Corp. Qualys, Inc. (a) Shutterfly, Inc. (a) SPS Commerce, Inc. (a) Tangoe, Inc. (a) The Ultimate Software Group, Inc. (a) Tyler Technologies, Inc. (a) Total Common Stock (Cost $6,095,815) Total Investments - 99.3% (Cost $6,095,815)* $ Other Assets & Liabilities, Net – 0.7% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 98.2% Consumer Discretionary - 17.1% Comcast Corp., Class A $ Foot Locker, Inc. Ford Motor Co. Lear Corp. Lowe's Cos., Inc. Magna International, Inc. Target Corp. The Home Depot, Inc. Consumer Staples - 4.4% CVS Health Corp. Pinnacle Foods, Inc. Energy - 5.2% Exxon Mobil Corp. Valero Energy Corp. Western Refining, Inc. Financials - 15.7% Huntington Bancshares, Inc. JPMorgan Chase & Co. Lincoln National Corp. Morgan Stanley Prudential Financial, Inc. The Goldman Sachs Group, Inc. The Hartford Financial Services Group, Inc. Voya Financial, Inc. Health Care - 17.8% Aetna, Inc. AmerisourceBergen Corp. Amgen, Inc. Amsurg Corp. (a) Centene Corp. (a) Gilead Sciences, Inc. McKesson Corp. Merck & Co., Inc. UnitedHealth Group, Inc. Industrials - 9.9% Delta Air Lines, Inc. Northrop Grumman Corp. Southwest Airlines Co. Spirit AeroSystems Holdings, Inc., Class A (a) Delta Air Lines, Inc. 2,323,234 Northrop Grumman Corp. 2,480,289 Southwest Airlines Co. 1,997,747 Spirit AeroSystems Holdings, Inc., Class A (a) 1,994,750 Trinity Industries, Inc. Information Technology - 22.5% Apple, Inc. CDW Corp. Cisco Systems, Inc. DST Systems, Inc. Electronic Arts, Inc. (a) Intel Corp. Microsoft Corp. Oracle Corp. SanDisk Corp. Skyworks Solutions, Inc. Teradyne, Inc. Tessera Technologies, Inc. Materials - 5.6% Air Products & Chemicals, Inc. Avery Dennison Corp. The Dow Chemical Co. Total Common Stock (Cost $89,198,036) Total Investments - 98.2% (Cost $89,198,036)* $ Other Assets & Liabilities, Net – 1.8% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN SMALL CAP CORE FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 98.1% Consumer Discretionary - 12.0% Denny's Corp. (a) $ Drew Industries, Inc. Gentherm, Inc. (a) Nutrisystem, Inc. Ruth's Hospitality Group, Inc. Skechers U.S.A., Inc., Class A (a) Tower International, Inc. (a) Consumer Staples - 3.6% Cal-Maine Foods, Inc. Dean Foods Co. Energy - 5.1% Matrix Service Co. (a) Navios Maritime Acquisition Corp. Teekay Tankers, Ltd., Class A Financials - 20.2% Amtrust Financial Services, Inc. Ashford Hospitality Trust, Inc. REIT Cowen Group, Inc., Class A (a) Employers Holdings, Inc. Evercore Partners, Inc., Class A FBL Financial Group, Inc., Class A FCB Financial Holdings, Inc., Class A (a) Federated National Holding Co. Heritage Insurance Holdings, Inc. (a) Maiden Holdings, Ltd. National General Holdings Corp. QTS Realty Trust, Inc., Class A REIT Health Care - 16.7% Amsurg Corp. (a) BioTelemetry, Inc. (a) HealthSouth Corp. Lannett Co., Inc. (a) MiMedx Group, Inc. (a) NuVasive, Inc. (a) PharMerica Corp. (a) Select Medical Holdings Corp. Sucampo Pharmaceuticals, Inc., Class A (a) Supernus Pharmaceuticals, Inc. (a) Industrials - 11.8% Argan, Inc. Astronics Corp. (a) Deluxe Corp. EMCOR Group, Inc. ITT Corp. Matson, Inc. RPX Corp. (a) The Greenbrier Cos., Inc. UniFirst Corp. Information Technology - 21.9% Brocade Communications Systems, Inc. Cirrus Logic, Inc. (a) Inphi Corp. (a) Integrated Device Technology, Inc. (a) Ixia (a) j2 Global, Inc. Methode Electronics, Inc. OmniVision Technologies, Inc. (a) Pericom Semiconductor Corp. Sanmina Corp. (a) Tessera Technologies, Inc. The Hackett Group, Inc. Xcerra Corp. (a) Materials - 4.6% Graphic Packaging Holding Co. Trecora Resources (a) Trinseo SA (a) Telecommunications - 2.2% Inteliquent, Inc. Total Common Stock (Cost $89,924,210) Total Investments (Cost $89,924,210) $ Other Assets & Liabilities, Net – 1.9% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: October 30, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: October 30, 2015 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: October 30, 2015
